 Case 6:20-cv-01942-ACC-EJK Document 1 Filed 10/20/20 Page 1 of 14 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

                                              CASE NO.:


CHRISTINA FAELLA,

       Plaintiff,

v.

OPTUMCARE FLORIDA, LLC, f/k/a
DAVITA MEDICAL FLORIDA, INC.,
A Foreign Limited Liability Company,

      Defendant.
____________________________________/

                     COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, CHRISTINA FAELLA (“Ms. Faella” or “Plaintiff”) files this Complaint against

Defendant, OPTUMCARE FLORIDA, LLC, f/k/a DAVITA MEDICAL FLORIDA, INC. (“DM”

or “Defendant”), and states as follows:

                                          INTRODUCTION

       1.      Plaintiff brings this action pursuant to the Family and Medical Leave Act, as

amended, 29 U.S.C. § 2601, et seq. (“FMLA”), the Americans with Disabilities Act, 42 U.S.C. §

12101, et seq. (“ADA”), and Chapter 760 of the Florida Civil Rights Act (“FCRA”) to recover

from Defendant back pay, an equal amount as liquidated damages, other monetary damages,

equitable relief, front pay, declaratory relief, compensatory damages, punitive damages, and

reasonable attorneys’ fees and costs.
 Case 6:20-cv-01942-ACC-EJK Document 1 Filed 10/20/20 Page 2 of 14 PageID 2




                     JURISDICTION, VENUE AND FMLA COVERAGE

       2.      This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. § 1337 and

the FMLA, and has the authority to grant declaratory relief under the FMLA and pursuant to 28

U.S.C. § 2201, et seq.

       3.      This Court has jurisdiction over Plaintiff’s ADA claim pursuant to 28 U.S.C. §

1331, as it arises under 42 U.S.C. § 12101, et seq.

       4.      This Court also has supplemental jurisdiction over Plaintiff’s FCRA claim, as it

arises out of the same operative facts and circumstances as her FMLA/ADA claims.

       5.      At all times relevant hereto, Plaintiff was an employee of Defendant.

       6.      Plaintiff worked for Defendant in Orange County, Florida, and this venue is

therefore proper.

       7.      Defendant does substantial business across the country and in Orange County,

Florida, and is therefore within the jurisdiction of the Court.

       8.      At all times relevant hereto, Defendant was an employer covered by the FMLA,

because it was engaged in commerce or in an industry affecting commerce that employed 50 or

more employees within 75 miles of where Plaintiff worked, for each working day during each of

20 or more calendar workweeks, prior to seeking leave under the FMLA.

       9.      At all times relevant hereto, Plaintiff was an employee entitled to leave under the

FMLA, based on the fact that she: (a) suffered from a serious health condition as defined by the

FMLA which necessitated FMLA leave; and (b) would have been employed by Defendant for at

least 12 months and worked at least 1,250 hours during the relevant 12-month period prior to when

she advised she would intend to exercise her rights to FMLA leave.




                                                  2
 Case 6:20-cv-01942-ACC-EJK Document 1 Filed 10/20/20 Page 3 of 14 PageID 3




        10.     Plaintiff is a disabled female. At all times material, Plaintiff was protected during

her employment with Defendant by the FCRA and ADA because:

                a. Plaintiff was a disabled or “perceived as disabled” employee who suffered

                    discrimination and harassment because of her disability or “perceived disability”

                    by Defendant; and

                b. Plaintiff suffered an adverse employment action and was subjected to an

                    increasingly hostile work environment as a result of her disability or “perceived

                    disability.”

        11.     Defendant was at all times an “employer” as envisioned by the ADA as well as

§760.02(7), Fla. Stat.

                                   CONDITIONS PRECEDENT

        12.     On or around February 18, 2020, Plaintiff dual-filed a Charge of Discrimination

with the U.S. Equal Employment Opportunity Commission (“EEOC”) and Florida Commission

on Human Relations (“FCHR”) alleging disability discrimination against Defendant.

        13.     More than 180 days have passed since the filing of the Charge of Discrimination.

        14.     On August 10, 2020, Plaintiff received a Notice of Right to Sue against Defendant,

giving Plaintiff the right to bring a civil action on her claims within 90 days of his receipt of the same.

        15.     Plaintiff timely files this action within the applicable period of limitations against

Defendant.

        16.     All conditions precedent to this action have been satisfied and/or waived.

                                    FACTUAL ALLEGATIONS

        17.     Ms. Faella worked as a Medical Assistant for DM from June 25, 2018, until her

constructive discharge on September 2, 2019.




                                                    3
 Case 6:20-cv-01942-ACC-EJK Document 1 Filed 10/20/20 Page 4 of 14 PageID 4




       18.      On April 1, 2019, unfortunately, Ms. Faella fell very ill and as a result was

hospitalized.

       19.      At that time, Ms. Faella’s treating physicians informed her that she needed to have

her gallbladder surgically removed soon due to cholecystitis, a protected disability under the

ADA/FCRA.

       20.      Ms. Faella immediately informed DM of her disabling serious health condition and

of her need to address it via surgery.

       21.      Ms. Faella also attempted to engage in an interactive process with DM to discuss

reasonable accommodation for her disability.

       22.      Ms. Faella’s disclosures should have prompted DM to inform her of her rights and

responsibilities pursuant to the FMLA, however, DM failed to do so.

       23.      DM’s failure to do so, itself, is interference under the FMLA.

       24.      Nor did DM engage in the interactive process with Ms. Faella in order to discuss

possible reasonable accommodations for her disability.

       25.      DM offered Ms. Faella a brief period of leave to undergo the surgery but did not

offer FMLA leave, or inform her of her rights and responsibilities under the FMLA.

       26.      On July 1, 2019, Ms. Faella had her gallbladder surgically removed.

       27.      Ms. Faella gave DM a doctor’s note after her surgery explaining that she could

perform light duty only until her recuperation progressed further.

       28.      DM ignored this and, on Ms. Faella’s second day back from surgery, required her

to re-certify her hand-on testing.

       29.      As DM was well aware, Ms. Faella was in no condition to undergo this grueling

ordeal so soon after surgery and while she was limited to light duty.




                                                 4
 Case 6:20-cv-01942-ACC-EJK Document 1 Filed 10/20/20 Page 5 of 14 PageID 5




       30.     Not surprisingly, Ms. Faella failed the re-certification testing due to her poor

physical condition so soon after major internal surgery.

       31.     DM then punitively subjected Ms. Faella to a training seminar in Orlando for two

(2) weeks.

       32.     Ms. Faella explained that she was on light duty and was simply not up to the

challenge of the physically demanding re-certification testing just yet.

       33.     DM continued its harassment and discrimination shortly thereafter, sending Ms.

Faella written correspondence accusing her of failing to give DM sufficient notice of her

gallbladder surgery on July 1, 2019.

       34.     In fact, Ms. Faella had informed DM of her upcoming surgery months in advance.

       35.     DM’s physician also began a campaign of badmouthing Ms. Faella to her co-

workers.

       36.     Ms. Faella objected that the foregoing actions constituted disability discrimination

and retaliation for her use of FMLA leave.

       37.     The abuse, harassment, discrimination, and retaliation based on her disability and

serious health condition became so intolerable, in fact, that on September 2, 2019, Ms. Faella was

forced to resign from DM.

       38.     A reasonable person in Plaintiff’s position would likewise have felt compelled to

resign under the circumstances.

       39.     Such a discriminatory and unlawful termination is exactly the type of adverse

employment action that the ADA, the FCRA, and the FMLA were intended to prevent.




                                                 5
 Case 6:20-cv-01942-ACC-EJK Document 1 Filed 10/20/20 Page 6 of 14 PageID 6




       40.     Plaintiff suffered sufficiently severe and pervasive treatment because of her use of

FMLA leave, and her disability and/or “perceived disability,” which amounted to a hostile work

environment.

       41.     An employer is required to provide its disabled with a reasonable accommodation,

if that reasonable accommodation would allow that employee to perform the essential functions of

her job, unless doing so would impose an undue hardship. Smith v. Avatar Properties, Inc., 714

So. 2d 1103, 1107 (Fla. 5th DCA 1998).

       42.     “Reasonable accommodation” under the ADA may include “job restructuring, part-

time or modified work schedules, reassignment to a vacant position, acquisition or modification

of equipment or devices . . .and other similar accommodations.” 42 U.S.C. § 12111(9)(B).

       43.     Defendant was aware of Plaintiff’s ADA/FCRA-protected disability and need for

accommodation.

       44.     Ms. Faella is an individual with a disability who, with minimal reasonable

accommodation, was fully capable of performing the essential functions of her job as Medical

Assistant.

       45.     Allowing Ms. Faella to postpone her hand-on testing until she was physically fit

and allowing her to perform light duty work would have been a reasonable accommodation.

       46.     This accommodation would have imposed no undue hardship on Defendant.

       47.     The facts surrounding Plaintiff’s discharge creates a strong inference of disability

discrimination in violation of the ADA/FCRA.

       48.     In short, despite the availability of reasonable accommodation under the ADA and

FCRA, Defendant discriminated against Ms. Faella based solely upon her disability.




                                                6
 Case 6:20-cv-01942-ACC-EJK Document 1 Filed 10/20/20 Page 7 of 14 PageID 7




        49.    By reason of the foregoing, Defendant’s actions, and non-actions, affected the

“terms, conditions or privileges” of Plaintiff’s employment as envisioned by the ADA and the

FCRA.

        50.    Ms. Faella’s discharge stemmed from Defendant’s discriminatory animus toward

her use of FMLA leave, and her need for accommodation under the ADA/FCRA, and the hostile

work environment she suffered.

        51.    As a result of the foregoing, Defendant interfered with Plaintiff’s FMLA rights.

        52.    Defendant also retaliated against Plaintiff for availing herself to FMLA leave.

        53.    Defendant did not have a good faith basis for its actions.

        54.    Pleading in the alternative, Defendant perceived Plaintiff as being “disabled,” and

therefore, unable to perform the essential functions of her position, despite the fact that Plaintiff

could perform same with reasonable accommodation.

        55.    Pleading in the alternative, Plaintiff’s impairment did not substantially limit a major

life activity but was treated by Defendant as if it did.

        56.    Pleading in the alternative, Plaintiff’s medical condition constituted an impairment

that limited a major life activity only because of Defendant’s attitude toward the impairment.

        57.    Pleading in the alternative, Plaintiff had no impairment, whatsoever, but was treated

by Defendant as having a disability as recognized by the ADA/FCRA.

        58.    As a result of this illegal conduct, Plaintiff has suffered damages, including loss of

employment, wages, benefits, and other remuneration to which she is entitled.

        59.    Plaintiff has retained the law firm of RICHARD CELLER LEGAL, P.A., to

represent her in the litigation and has agreed to pay the firm a reasonable fee for its services.




                                                   7
 Case 6:20-cv-01942-ACC-EJK Document 1 Filed 10/20/20 Page 8 of 14 PageID 8




                                   COUNT I
                    UNLAWFUL INTERFERENCE UNDER THE FMLA

       60.     Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1,

2, 5 through 9, 17 through 20, 22 through 23, 25 through 40, 50 through 53, 58, and 59, above.

       61.     At all times relevant hereto, Plaintiff was protected by the FMLA.

       62.     At all times relevant hereto, Defendant interfered with Plaintiff by failing to advise

her of her rights and obligations under the FMLA.

       63.     At all times relevant hereto, Plaintiff was protected from interference under the

FMLA.

       64.     As a result of Defendant’s willful and unlawful acts by interfering with Plaintiff’s

right to take FMLA leave, Plaintiff has suffered damages and incurred reasonable attorneys’ fees

and costs.

       65.     As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to

liquidated damages.

       WHEREFORE, Plaintiff demands judgment against Defendant for back pay, an equal

amount as liquidated damages, other monetary damages, equitable relief, declaratory relief,

reasonable attorneys’ fees and costs, and any and all further relief that this Court determines to be

just and appropriate.

                                     COUNT II
                        UNLAWFUL RETALIATION UNDER THE FMLA

       66.     Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1,

2, 5 through 9, 17 through 20, 22 through 23, 25 through 40, 50 through 53, 58, and 59, above.

       67.     At all times relevant hereto, Plaintiff was protected by the FMLA.




                                                 8
 Case 6:20-cv-01942-ACC-EJK Document 1 Filed 10/20/20 Page 9 of 14 PageID 9




       68.     At all times relevant hereto, Defendant retaliated against Plaintiff by subjecting her

to an increasingly hostile environment following her use of FMLA leave, which directly led to her

discharge.

       69.     At all times relevant hereto, Plaintiff was protected from retaliation under the

FMLA.

       70.     At all times relevant hereto, and for purposes of the FMLA retaliation claim,

Defendant acted with the intent to retaliate against Plaintiff, because Plaintiff exercised her rights

to take approved leave pursuant to the FMLA.

       71.     As a result of Defendant’s intentional, willful and unlawful acts by retaliating

against Plaintiff for exercising her rights pursuant to the FMLA, Plaintiff has suffered damages

and incurred reasonable attorneys’ fees and costs.

       72.     As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to

liquidated damages.

       WHEREFORE, Plaintiff demands judgment against Defendant for back pay, an equal

amount as liquidated damages, other monetary damages, equitable relief, declaratory relief,

reasonable attorneys’ fees and costs, and any and all further relief that this Court determines to be

just and appropriate.

                                COUNT III
             DISCRIMINATION UNDER THE ADA BASED ON DISABILITY

       73.     Plaintiff reincorporates and readopts all allegations contained within paragraphs 1,

3, 5 through 7, 10 through 21, 24, 26 through 50, 53 through 59, above.

       74.     The acts of Defendant, by and through its agents and employees, violated Plaintiff’s

rights against disability discrimination under the ADA.




                                                  9
Case 6:20-cv-01942-ACC-EJK Document 1 Filed 10/20/20 Page 10 of 14 PageID 10




        75.     The discrimination to which Plaintiff was subjected was based on her disabilities

and/or “perceived disabilities.”

        76.     The conduct of Defendant and its agents and employees proximately, directly, and

foreseeably injured Plaintiff, including, but not limited to, lost wages and benefits, future pecuniary

losses, emotional pain and suffering, humiliation, inconvenience, mental anguish, loss of

enjoyment of life, and other non-pecuniary losses.

        77.     Plaintiff has suffered damages as a result of Defendant’s illegal conduct toward her.

        78.     The conduct of Defendant was so willful, wanton, and in reckless disregard of the

statutory rights of Plaintiff, as to entitle her to an award of punitive damages against Defendant, to

deter it, and others, from such conduct in the future.

        79.     Plaintiff is entitled to recover reasonable attorneys’ fees and litigation expenses

pursuant to 42 U.S.C. § 12205.

        WHEREFORE, Plaintiff requests a judgment in her favor and against Defendant for her

actual and compensatory damages, including, but not limited to, front pay, back pay, emotional

distress damages, and punitive damages, as well as her costs and attorneys’ fees, declaratory and

injunctive relief, and such other and further relief as is deemed proper by this Court.


                                  COUNT IV
              DISCRIMINATION UNDER THE FLORIDA CIVIL RIGHTS ACT
                             BASED ON DISABILITY

        80.     Plaintiff reincorporates and readopts all allegations contained within paragraphs 1,

4 through 7, 10 through 21, 24, 26 through 50, 53 through 59, above.

        81.     The acts of Defendant, by and through its agents and employees, violated Plaintiff’s

rights against disability discrimination under the FCRA, Chapter 760, Florida Statutes.




                                                  10
Case 6:20-cv-01942-ACC-EJK Document 1 Filed 10/20/20 Page 11 of 14 PageID 11




        82.     The discrimination to which Plaintiff was subjected was based on her

disabilities/handicaps, or “perceived disabilities.”

        83.     The conduct of Defendant and its agents and employees proximately, directly, and

foreseeably injured Plaintiff, including, but not limited to, lost wages and benefits, future pecuniary

losses, emotional pain and suffering, humiliation, inconvenience, mental anguish, loss of

enjoyment of life, and other non-pecuniary losses.

        84.     The conduct of Defendant was so willful, wanton, and in reckless disregard of the

statutory rights of Plaintiff, as to entitle her to an award of punitive damages against Defendant, to

deter it, and others, from such conduct in the future.

        85.     Plaintiff is entitled to recover reasonable attorneys’ fees and litigation expenses

pursuant to section 760.11(5), Florida Statutes.

        86.     Plaintiff has no plain, adequate or complete remedy at law for the actions of

Defendant, which have caused, and continue to cause, irreparable harm.

        WHEREFORE, Plaintiff requests a judgment in her favor and against Defendant for her

actual and compensatory damages, including, but not limited to, front pay, back pay, emotional

distress damages, and punitive damages, as well as her costs and attorneys’ fees, declaratory and

injunctive relief, and such other and further relief as is deemed proper by this Court.

                                  COUNT V
                RETALIATION UNDER THE ADA BASED ON DISABILITY

        87.     Plaintiff reincorporates and readopts all allegations contained within paragraphs 1,

3, 5 through 7, 10 through 21, 24, 26 through 50, 53 through 59, above.

        88.     Plaintiff’s objections constituted protected activity under the ADA.

        89.     The acts of Defendant by and through its agents and employees, violated Plaintiff’s

rights against being retaliated against for opposing disability discrimination under the ADA.



                                                   11
Case 6:20-cv-01942-ACC-EJK Document 1 Filed 10/20/20 Page 12 of 14 PageID 12




        90.     The retaliation to which Plaintiff was subjected to was based on her opposition to

Defendant’s illegal harassment and discrimination based on her disability.

        91.     The conduct of Defendant and its agents and employees proximately, directly, and

foreseeably injured Plaintiff, including, but not limited to, lost wages and benefits, future pecuniary

losses, emotional pain and suffering, humiliation, inconvenience, mental anguish, loss of

enjoyment of life, and other non-pecuniary losses.

        92.     The conduct of Defendant was so willful and wanton, and in such reckless disregard

of the statutory rights of Plaintiff, as to entitle her to an award of punitive damages against

Defendant, to deter it and others from such conduct in the future.

        93.     Plaintiff is entitled to recover reasonable attorneys’ fees and litigation expenses

pursuant to 42 U.S.C. § 12205.

        94.     Plaintiff has no plain, adequate, or complete remedy at law for the actions of

Defendant which have caused, and continue to cause, irreparable harm.

        WHEREFORE, Plaintiff requests a judgment in her favor and against Defendant for her

actual and compensatory damages, including, but not limited to, front pay, back pay, emotional

distress damages, and punitive damages, as well as her costs and attorneys’ fees, declaratory and

injunctive relief, and such other and further relief as is deemed proper by this Court.

                                COUNT VI
              RETALIATION UNDER THE FLORIDA CIVIL RIGHTS ACT
                           BASED ON DISABILITY

        95.     Plaintiff reincorporates and readopts all allegations contained within paragraphs 1,

4 through 7, 10 through 21, 24, 26 through 50, 53 through 59, above.

        96.     Plaintiff’s objections constituted protected activity under the FCRA.

        97.     The acts of Defendant by and through its agents and employees, violated Plaintiff’s




                                                  12
Case 6:20-cv-01942-ACC-EJK Document 1 Filed 10/20/20 Page 13 of 14 PageID 13




rights against being retaliated against for opposing disability discrimination under the FCRA.

        98.     The retaliation to which Plaintiff was subjected to was based on her opposition to

Defendant’s illegal harassment and discrimination based on her disability.

        99.     The conduct of Defendant and its agents and employees proximately, directly, and

foreseeably injured Plaintiff, including, but not limited to, lost wages and benefits, future pecuniary

losses, emotional pain and suffering, humiliation, inconvenience, mental anguish, loss of

enjoyment of life, and other non-pecuniary losses.

        100.    The conduct of Defendant was so willful and wanton, and in such reckless disregard

of the statutory rights of Plaintiff, as to entitle her to an award of punitive damages against

Defendant, to deter it and others from such conduct in the future.

        101.    Plaintiff is entitled to recover her reasonable attorneys’ fees and litigation expenses

pursuant to Section 760.11(5), Florida Statutes.

        102.    Plaintiff has no plain, adequate, or complete remedy at law for the actions of

Defendant which have caused, and continue to cause, irreparable harm.

        WHEREFORE, Plaintiff requests a judgment in her favor and against Defendant for her

actual and compensatory damages, including, but not limited to, front pay, back pay, emotional

distress damages, and punitive damages, as well as her costs and attorneys’ fees, declaratory and

injunctive relief, and such other relief as is deemed proper by this Court.


                                  DEMAND FOR JURY TRIAL

        Plaintiff hereby demands a trial by jury on all issues so triable.

DATED this 20th day of October, 2020.

                                                Respectfully Submitted,

                                                By: /s/ Noah Storch



                                                   13
Case 6:20-cv-01942-ACC-EJK Document 1 Filed 10/20/20 Page 14 of 14 PageID 14




                                   Noah E. Storch, Esq.
                                   Florida Bar No. 0085476
                                   RICHARD CELLER LEGAL, P.A.
                                   10368 W. SR 84, Suite 103
                                   Davie, Florida 33324
                                   Telephone: (866) 344-9243
                                   Facsimile: (954) 337-2771
                                   E-mail: noah@floridaovertimelawyer.com




                                     14
